64 F.3d 676
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Darlita M. VARILA, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3295.
United States Court of Appeals, Federal Circuit.
Aug. 14, 1995.

Before RICH, NEWMAN, and MICHEL, Circuit Judges.
DECISION
PER CURIAM.


1
Darlita M. Varila petitions for review of the final decision of the Merit Systems Protection Board, Docket No. SE0831950076-I-1, dismissing her appeal for lack of jurisdiction on the ground that no final reconsideration decision had been issued by the Office of Personnel Management.  We affirm.

DISCUSSION

2
Ms. Varila requested survivor benefits based on her deceased husband's federal service.  OPM denied this request in an October 21, 1994 initial decision, and included therein instructions on how to request reconsideration of this decision by OPM.  It appears, from the record provided, that petitioner made this request indirectly, by writing to the administrative judge.  It is not clear whether OPM has now issued a reconsideration decision.  At the time that this appeal was before the Board, however, the Board appropriately ruled that it lacked jurisdiction to consider the appeal.1



1
 The Board stated that "[i]f petitioner receives a reconsideration decision from OPM denying her request for a survivor annuity, she may then appeal to the Board."  Slip op. at 2